NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with
                               Fed. R. App. P. 32.1




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                             Submitted July 25, 2007*
                              Decided July 25, 2007

                                      Before

                    Hon. WILLIAM J. BAUER, Circuit Judge

                    Hon. RICHARD D. CUDAHY, Circuit Judge

                    Hon. MICHAEL S. KANNE, Circuit Judge

No. 06-3222

LI YAO LIN,                                    Petition for Review of an Order of the
     Petitioner,                               Board of Immigration Appeals

      v.                                       No. A78 536 856

ALBERTO R. GONZALES,
    Respondent.

                                    ORDER

       Li Yao Lin applied for asylum, withholding of removal, and relief under the
Convention Against Torture, claiming that he was persecuted by officials in his
native China when they harassed and abused his parents for illegally adopting a
third child in violation of China’s family planning policies. The Board of
Immigration Appeals denied relief and dismissed the appeal, and Lin now petitions



      *
        On June 6, 2007, we granted the petitioner’s motion to waive oral argument.
Thus, the petition for review is submitted on the briefs and the record. See Fed. R.
App. P. 34(f).
No. 06-3222                                                                    Page 2

for review of that judgment. We conclude that the BIA’s decision was adequately
supported by substantial evidence, and therefore deny the petition.

       Lin testified to the following facts at his asylum hearing. In 1987, when he
was seven years old, his parents found a baby girl “while working outside” and
“adopted” her. Ten years later when Lin’s parents tried to register the girl as a
member of the household, village and family planning officials ordered them to pay
a fine, which they refused to do, for adopting her in violation of an unspecified
family planning policy. Lin testified inconsistently about the frequency of visits
from the officials, initially asserting that they came to his home monthly from
March or April 1997 until December 2001, but later stating that they came only two
or three times per year and not at all in 2001. He then contradicted himself again,
stating that they came to his parents’ home in June 2001. According to Lin, during
the June 2001 visit he tried to break up a fight between the officials and his father,
but the officials hit him “really hard” on his back and lower waist, causing his nose
to bleed and his face to swell. After the neighbors pulled them apart, the officials
“warned [Lin] not to get involved” because it was “none of [his] business.” Lin
asserted that the officials returned several days later when he was home alone and
hit him for two hours until the neighbors again intervened. He testified that
several days later he discovered the village police were on their way to threaten him
to “watch out,” so he “ran away” to Fuzhou, the capital of Fujian province, where he
stayed for five months until he left China. Lin’s parents eventually paid a
substantial fine to the family planning officials and have remained in China
without further incident. Nonetheless, Lin testified that the officials asked his
father about his whereabouts and he fears they will beat him if he returns to China
“[b]ecause [he] was fighting with them before.”

        The IJ denied Lin’s request for relief because Lin failed to file his asylum
application within the one-year filing period and no changed or extraordinary
circumstances justified any exception to the timeliness requirement. The IJ also
concluded that, even if he was not time-barred, Lin had filed a fraudulent
application based on his incredible testimony and unreliable documents.
Alternatively, the IJ found that Lin’s fight with family planning officials did not
constitute “resistance to a coercive population control program” as defined in
8 U.S.C. § 1101(a)(42) because Lin was “a bystander” whose actions were “merely
peripheral.” In any event, the IJ concluded, the incident in which Lin was hit in the
face and his nose bloodied did not rise to the level of persecution. Moreover, Lin did
not demonstrate a well-founded fear of future persecution because he was never
jailed, authorities never issued a warrant for his arrest, he had no political
involvement, and his parents remained in China without incident.

      The BIA dismissed the appeal. The Board vacated the IJ’s determination
that Lin’s asylum application was fraudulent, but it found nonetheless that Lin
No. 06-3222                                                                      Page 3

failed to show that he suffered persecution or had a well-founded fear of future
persecution because his confrontation with family planning officials was not
sufficiently severe.

      Lin challenges this determination. His principal argument consists of a
generalized assertion that his altercation with the officials, resulting in a bloody
nose and swollen face, constituted past persecution.

       Where, as here, the BIA issues a separate opinion, rather than merely
supplementing the IJ’s decision, the BIA’s opinion becomes the basis for judicial
review of the decision challenged by the asylum applicant. Niam v. Ashcroft, 354
F.3d 652, 655 (7th Cir. 2004). For purposes of establishing eligibility for asylum, a
person who has been forced to undergo an abortion or sterilization, or who has been
persecuted for failing or refusing to undergo such procedures “or for other resistance
to a coercive population program,” is deemed to have been persecuted on account of
political opinion. 8 U.S.C. § 1101(a)(42)(B); Zhu v. Gonzales, 465 F.3d 316, 321 (7th
Cir. 2006). To establish past persecution, “the harm suffered must rise above the
level of ‘mere harassment’ and result from more than unpleasant or even dangerous
conditions in [the applicant’s] home country.” Zhu, 465 F.3d at 318.

       In this case, Lin failed to provide specific or detailed evidence that his
altercation with family planning officials rose to the level of persecution. Though a
single occurrence of physical abuse may constitute persecution if it is sufficiently
severe, see Zhu, 465 F.3d at 319; Zaidi v. Ashcroft, 377 F.3d 678, 681 (7th Cir.
2004); Dandan v. Ashcroft, 339 F.3d 567, 573 (7th Cir. 2003), the facts here do not
compel such a finding. While a bloody nose and swollen face are not
inconsequential, they are less severe than the type of injuries we previously have
found do not constitute persecution. See Zhu, 465 F.3d at 319 (no past persecution
when officials kicked and struck petitioner with fists and hit him on the head with a
brick, requiring seven stitches); Dandan, 339 F.3d at 571, 573-74 (no past
persecution when petitioner was held without food, beaten until his face was
swollen, and interrogated for three days). Lin’s treatment by the officials is more
analogous to the two instances of pushing and hair-pulling suffered by the
petitioner in Liu v. Ashcroft, in which we concluded that this treatment, combined
with the ransacking of her home, constituted harassment or abuse rather than
persecution. See Liu v. Ashcroft, 380 F.3d 307, 313 (7th Cir. 2004).

       Lin makes two additional arguments, neither of which have merit. He first
asserts that the IJ erred by discrediting him for perceived inconsistencies in his
testimony. But the IJ’s credibility determination is irrelevant at this point because
the BIA explicitly found that “even considering [Lin’s] testimony as credible,” he
failed to demonstrate past persecution or a well-founded fear of future persecution.
No. 06-3222                                                                      Page 4

Lin also asserts that the IJ erred by finding his asylum application untimely,
however the BIA vacated this portion of the IJ’s determination.

      We therefore DENY the petition for review.